DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn’54 (US Pub No. 2012/0095354).
With regards to claims 1 and 14, Dunn’54 disclose an information processing method and apparatus comprising:
processing circuitry (paragraphs [0007]-[0008], [0063] referring to methods being implemented on one or more computers/”processing circuitry”) configured to:
); and 
calculate a contrast (“speckle contrast (K)”) of a speckle pattern on a basis of the speckle integrated image (paragraphs [0043]-[0045], referring to obtaining speckle contrast values (K) from the time-integrated measure of the speckle intensity fluctuations; paragraphs [0053]-[0056], [0077], [0091], [0100]),
wherein the plurality of speckle images are obtained at a fixed exposure duration of the imaging element and with a constant intensity of the coherent light during the entire fixed exposure duration (paragraphs [0059], [0071], referring to obtaining the multi-exposure speckle images by holding the camera exposure duration constant/fixed (i.e. “fixed exposure duration”), “yet obtains multi-exposure speckle images by pulsing the laser, while maintaining the same intensity over all exposure durations”, and thus the images are obtained with a constant/”same” intensity during a fixed/constant exposure duration of the imaging element/camera; paragraph [0090], referring to the intensity of light “was maintained a constant”).

With regards to claim 3, Dunn’54 discloses that the plurality of speckle images are captured for an exposure duration of 10 ms or less (i.e., “…over the camera exposure time (typically 1 to 10 ms)…”) (paragraphs [0044], [0048]).
With regards to claim 4, Dunn’54 discloses that the processing circuitry is configured to calculate a variance value and an average value (i.e. <I>, which is the mean/average of pixels of the window) of the luminance in a local image region (i.e. “window”) of the speckle integrated image, and to calculate the contrast (K) of the speckle pattern on a basis of the obtained variance value and average value of the luminance (paragraphs [0044]-[0045], note that the standard deviation would require calculating a variance value as standard deviation is defined as the square root of the variance).
With regards to claim 5, Dunn’54 discloses that the processing circuitry is configured to calculate a standard deviation of the luminance by taking a square root of the obtained variance value of the luminance and substitutes the obtained standard 
K = o/ <I>• • • (1)
where K is the contrast of the speckle pattern, o is the standard deviation of luminance I, and <I> is the average value of luminance I (paragraph [0044], see Equation 1).
With regards to claim 6, Dunn’54 discloses that the processing circuitry is configured to obtain a correlation time on a basis of the integrated exposure duration and the contrast of the speckle pattern, and to compare the obtained correlation time with a predetermined correlation time to calculate the fluid velocity (paragraphs [0045]-[0047], [0076]-[0077], [0081], [0084], [0098]-[0100]; Figure 3)
	With regards to claim 7, Dunn’54 discloses that the processing circuitry is configured to substitute the integrated exposure duration and the contrast of the speckle pattern into Formula (2) indicating a relationship between the exposure duration, the contrast of the speckle pattern, and the correlation time to obtain the correlation time, [see Formula 2 in claim 7] where K (T, ic) is the contrast of the speckle pattern, T is the exposure duration, and tc is the correlation time (paragraph [0050], see Equation 3, wherein x = T/Tc, and thus Equation 3 is the same as the claimed Mathematical Expression 2).
	With regards to claim 8, Dunn’54 discloses that the processing circuitry is configured to substitute the integrated exposure duration and the contrast of the speckle 
	With regards to claim 9, Dunn’54 disclose that the processing circuitry is further configured to control a display unit to display an image (paragraphs [0008], [0068], Figures 1A and 9A).
	With regards to claim 10, Dunn’54 discloses that the processing circuitry is configured to map the calculated fluid velocity to further control the display unit to display fluid velocity distribution (paragraphs [0008], [0042], [0044], [0111]; Figures 1A, 9A, 15).
	With regards to claim 11, Dunn’54 discloses that the fluid velocity is a blood flow rate in a blood vessel (paragraphs [0008], [0042], [0044], [0110]-[0111]; Figures 1A, 9A, 15).
	With regards to claim 12, Dunn’54 discloses a speckle imaging system comprising:
	the information processing apparatus according to claim 1 (see rejection for claim 1);
	a light source (“laser light source”) that emits coherent light to the imaging target (paragraphs [0007]-[0008]; Figures 1A, 9A);

	 a display apparatus that displays an image (paragraphs [0008], [0068], Figures 1A and 9A).
	With regards to claim 13, Dunn’54 discloses that the display apparatus maps the calculated fluid velocity to further display fluid velocity distribution (paragraphs [0008], [0042], [0044], [0111]; Figures 1A, 9A, 15).

Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. 
With regards to Dunn, Applicant argues that Dunn discloses that the laser is not on during the entire exposure duration and thus fails to disclose that speckle images were obtained with a constant intensity of the laser during the entire exposure period.  Applicant asserts that the laser of Dunn may have a constant intensity when it is pulsed on but does not have constant intensity during the entire exposure period.  
Examiner respectfully disagrees and points to paragraph [0059] of Dunn’54, which sets forth “The present disclosure provides a MESI system that holds camera exposure duration constant, yet obtains multi-exposure speckle images by pulsing the laser, while maintaining the same intensity over all exposure durations”.  Paragraph [0090] of Dunn’54 also sets forth acquiring the images “with an acousto-optic modulator to equalize the energy of each laser pulse..By appropriately controlling the acousto-optic modulator, the intensity of light…was maintained a constant over different exposure durations”. Thus, it is clear that Dunn’54 discloses that the plurality of speckle images are obtained at a fixed exposure duration of the imaging element (i.e. camera exposure duration is held constant/fixed) and with a constant intensity (i.e. maintained “same”/constant intensity) of the coherent light during the entire (i.e. “over all”, wherein “over all exposure durations” implies over the entire exposure duration for each exposure duration instance, “over different exposure durations”) fixed exposure duration. Though Applicant argues that a reasonable interpretation of Dunn’s teachings is that the laser has the same intensity each time that it is pulsed on and nowhere does Dunn teach that the laser has the same intensity during the entire exposure duration, Examiner respectfully disagrees and notes that Dunn’s disclosure of maintaining “the same intensity over all exposure durations” means that the intensity is constant for each exposure duration of the plurality of exposure durations.  
The claims therefore remain rejected under Dunn’54.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793